Judgment, Supreme Court, Bronx County (Denis Boyle, J.), rendered July 31, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence, based on defendant’s active participation in the drug sale and interaction with the codefendant who supplied the drugs, from which the jury could find that defendant was a joint possessor of the additional drugs found on the codefendant (see, People v Tirado, 38 NY2d 955).
We reject defendant’s various challenges to the People’s use of expert testimony. Defendant, who asserted that he was merely present at the scene and did not participate in the drug sale, challenged the undercover’s credibility, claiming that his description of how the three participants in the drug sale handed the glassine from one to another before giving it to the undercover was implausible. In view of the foregoing, the expert’s testimony, which was not excessive, and which did not implicate defendant in a large scale drug operation, was properly admitted to explain the absence of buy money and drugs and defendant’s role in the sale (see, People v Lacey, 245 AD2d 145, lv denied 91 NY2d 927).
We have considered and rejected defendant’s remaining arguments. Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.